internal_revenue_service appeals_office elm street suite cincinnati oh release number release date date date a b cc certified mail dear department of the treasury taxpayer_identification_number person to contact tax period ending uil this is our final adverse determination regarding your request for recognition of exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the date your trust was funded in the state of d our adverse determination was made for the following reason s you have not established that you are operated exclusively for exempt purposes described in sec_501 of the code specifically you have not shown that a substantial part of your activities does not serve the private interests of your trustee and founder and other individuals additionally you have not demonstrated that no part of your net_earnings inures to the benefit of a private_shareholder_or_individual specifically you have not shown that various payments made to businesses and individuals related to your trustee and founder have not resulted in net_earnings flowing to your trustee and founder you also have not provided sufficient detail about your operations with your application_for exemption as required by sec_601_201 and revproc_2012_9 contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 and or form_1041 for the tax period ending shown in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www its gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b name c name d name e name f name g name h name j name k name u date v name w date x name dear contact person identification_number contact number fax number employer_identification_number uil b dollars amount c dollars amount d dollars amount we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do your activities serve the impermissible private benefit of b and result in prohibited inurement in contravention of sec_501 of the code yes for the reasons stated below did you substantiate that you are operating for charitable purposes within the meaning of sec_501 no for the reasons stated below facts letter cg catalog number 47630w you applied for exemption under sec_501 on u during the processing of your request for exemption your case was closed twice failure to establish because you did not timely respond to information requests about your activities and operations in addition we wrote eleven additional information letters in order to find out about your operations in total the processing of your application has been ongoing for over five years largely due to your very slow and vague nature of responding to our requests for information b your founder settler and trustee is in the business of developing land to operate nursing homes b controls and is the manager of g an llc that holds real_estate g has three members including j manager ofg bisj’s beneficiary while b’s wife is j’s a_trust which owns b has had a long-standing relationship with c who is a recognized professional in the state of v you hired c to establish a private_foundation c therefore set up a_trust for you funded on w in the state of x and filed the form_1023 on your behalf c provided no other assistance to you your trust document provides that you were formed as a non-profit charitable foundation to receive hold and administer funds securities gifts_and_bequests and to use disburse or donate the income or principal thereof for charitable religious educational literary and scientific purposes provided that the trust shall not operate or maintain an educational_institution your trust document provides that you can maintain a fund or funds of real or personal_property or both to directly or indirectly support charitable religious scientific literary and educational activities and organizations to make distributions to organizations that are authorized to carry on activities for any charitable educational scientific religious or cultural purposes and that qualify as exempt_organizations under code sec_501 or corresponding provisions of any subsequent federal tax laws your activities in the initial form_1023 are to invest and reinvest the initial contribution using the net_income and principle to make grants and contributions to public_charities you made the following investments to g which you described as participation in a first mortgage secured_by real_estate fifteen months after your formation you provided g an amount of b dollars to assume mortgages held by its minority members approximately two years later you provided g an additional total amount of c dollars to assume mortgages also held by its minority members you stated the annual interest_paid bygis money if invested in certificate of deposits a higher figure than the return on the after repeated requests you provided copies of the two recorded mortgage documents in20_ and two assignments of note documents involving these investments b signed the recorded mortgage documents as g’s manager b on your behalf also signed the assignment of note documents the following characterize the notes the assignment of note documents were not dated as relating to their execution one was notarized in late -_ and the other in late spring of letter cg catalog number 47630w e the assignment of note documents state for both recorded mortgages that one-third of the assignor’s right title and interest in and to the note was assigned g also made distributions to j from years you provided to g to that totaled almost the exact amount j made the following distributions e e j donated a total of almost j also made distributions tob in dollars to you from - totaling over and ‘through you also made the following disbursements to entities or persons in which b has a business relationship e e e a disbursement of d dollars was made to k a for profit management company within a year of your formation the funds were paid back plus earnings the following year k is owned by a business partner of b a disbursement of b dollars was made to d a real_estate lawyerin20 loan secured_by the equity in h an entity in20_ owner who has a business relationship with b you did not provide loan documents the loan purpose and the collateral for the loan you wrote the loan was transferred to e in order to sit in e’s escrow account until a closing was to occur this loan was repaid four years later was made to e an attorney and business owned and managed by b adisbursement of over dollar_figure this wasa in addition you donated several thousand dollars to numerous organizations for charitable purposes you were unable to show that the recipients were exempt under sec_501 c nor did you obtain reports from the recipients to show how you maintained control and discretion over your funds to ensure your funds exclusively furthered exempt purposes your form_1023 also contained information that was later indicated to be inaccurate for example e e you indicated your revenues would average below dollar_figure user_fee you subsequently submitted financial showing you had received over per year and you paid the lower before the form_1023 application was submitted and you subsequently paid the additional user_fee you indicated that you would have no leases contracts loans or other agreements with any organization in which any of your officers directors or trustees are also officers directors or trustees or in which any individual officer director or trustee owns more than a interest you subsequently provided information about your relationships with several related entities you indicated that you have not entered into or will not enter into joint ventures including partnerships or limited_liability companies treated as partnerships tn which you share profits and losses with partners other than code sec_501 organizations you subsequently provided information about your relationships with several related for letter cg catalog number 47630w profit entities you indicated you do not have a close connection with any other organizations you subsequently provided information about your relationships with g h and k you explained in the form_1023 concerning grants and contributions to public_charities that you select only tax exempt_organizations that establish intended charitable purposes and provide written reports confirming use of funds to further charitable purposes you stated subsequently all organizations are requested or searched on line at irs gov to confirm that the organization is exempt you tater wrote that funds were provided to the organizations as general donations there were no restrictions on the funds provided and n o documentation was requested from the organizations as to the use of funds furthermore you did not show that the recipients of donations were exempt under sec_501 lastly you were non-responsive or provided contradicting information in our information requests for example and20_ and june you were asked to provide distributions that j made to b since your inception you only provided distributions you did not explain why vou did not provide the information for the prior years dollar_figure or the assignment of note documents from g were not dated as relating to their execution but they were notarized in november you did not explain why the dates of the assignments were notarized after funds were initially paid to g or why these two assignments were notarized more than two and a half years apart you did not explain why only one-third was allocated in each assignment of note and not the full interest in the recorded mortgages you did not explain why the subsequent disbursements were made more than two years before the second assignment of note you were asked to describe k’s business but did not respond you wrote that m was acting as your agent and that k was owned by f an unrelated third party later you explained that b and f have a business relationship being jointiy invested in some partnerships together at first you indicated your disbursement to d was a secured investment by the equity in the real_estate holdings of h we sent to you public documents about this disbursement showing this was a loan and b had signed the mortgage as the manager of h ina subsequent response you stated that h is an llc wrote that this disbursement was a loan to h and is secured_by the equity in the company concerning your disbursement toe in you were asked to provide loan documents the loan purpose the collateral for the loan and whether e was connected to b by family or business relationship you did not provide this information ‘ owned by b you eventually law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who revrul_67_149 1967_1_cb_133 describes an organization that was formed for the purpose of providing financial assistance to several different types of organizations exempt from federal_income_tax under code sec_501 it carried on no operations other than receiving contributions and incidental investment_income to make distributions to such exempt_organizations accordingly the organization was held to be exempt from federal_income_tax under code sec_501 revrul_68_489 1968_2_cb_210 describes an organization exempt from federal_income_tax under code sec_501 that distributed part of its funds to organizations not themselves exempt under that provision the exempt_organization ensured use of the funds for code sec_501 purposes by limiting distributions to specific projects that were in furtherance of its own exempt purposes it retained control and discretion as to the use of the funds and maintains records establishing that the funds were used for c purposes revrul_69_266 1969_1_cb_152 describes an organization which was created and controlled by a medical doctor the organization employed the doctor to conduct a program of medical_research which consisted of the doctor treating his patients on a fee for service basis the organization was held not to be exempt under code sec_501 because it served the doctor's private interest revrul_81_94 1981_1_cb_330 describes a nonprofit organization formed by a professional nurse the organization described itself as a church the nurse functioned as the church's minister director and principal officer and donated the money from his her outside employment to the church the only function the church performed was acting as a vehicle for handling the nurse's personal finances the revenue_ruling held that the church was not exempt letter cg catalog number 47630w because it served the private interests of a designated individual rather than the public interest revproc_2011_9 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contempiated expenditures in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes best lock corporation v commissioner 31_tc_620 describes an organization that made loans to family members and unsecured loans to friends of the founder and his family the court determined that these loans promoted private rather than charitable purposes the court upheld the denial of recognition of code sec_501 status of the organization even though the loans were repaid 35_tc_490 provides that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in 505_f2d_1068 the court heid that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative based on the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of its founders in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or letter cg catalog number 47630w questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in 485_us_351 108_sct_1179 99l ed 2d the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption in 70_fedclaims_782 the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting non exempt schemes the organization claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court ruled against the applicant stating that it had failed to bear its burden_of_proof to establish that it qualified for exemption the court said it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law you are not as described in sec_501 of the code and sec_501 -1 a of the regulations because you do not satisfy the operational requirements of the code and regulations you are not operated exclusively for exempt purposes due to net_earnings inuring in whole or in part to your trustee b substantial private benefits accruing to individuals associated with b and the furthering of more than an insubstantial number of nonexempt purposes issue you are not described in sec_1 c -1 c of the regulations b has a personal and private interest in your investment activities which includes b’s business operations conducted by or through g h and j you are not described in sec_1_501_c_3_-1 of the regulations you made two disbursements of b dollars to g to invest in b’s holdings g also distributed funds to j controlled by b’s wife moreover j made tax-deductible distributions to you j also made distributions to b for his personal_use these transactions indicate that your net_earnings are inuring to your founder a private shareholder you are not described in sec_1_501_c_3_-1 of the regulations you are operating for the private interest of individuals and entities associated with b the fact that you invested in entities controlled by b and subsequently received only partial interest in the assignment of notes indicates you are operating to benefit these entities and b letter cg catalog number 47630w you are not similar to the organization in revrul_67_149 or revrul_68_489 you did not explain how your distributions to organizations not described in sec_501 exclusively furthered a code sec_501 purpose you did not show how you maintained sufficient control and discretion to ensure your funds were used exclusively to further your intended exempt purposes you did not show that you have had adequate control and discretion you did not demonstrate that before making a distribution you obtained written agreements or had procedures to follow up you did not require reports to check that funds furthered your intended charitable purposes you are similar to the organization described in revrul_69_266 bis using you as a tool to avoid income_taxation for example j made distributions to youin and _ that totaled over dollar_figure these disbursements offset the taxable_income of j which received most if not all of its income from g you also received interest payments from your investments in g starting in these interest payments were deductions against g's taxable_income both the distributions and interest payments had the net result to reduce or eliminate taxable_income for g's members including j this allowed b to continue to have use of funds donated to you to further b’s business and investment interests and to reduce or eliminate taxable_income you are similar to the organization in revrul_81_94 because you are operating to serve the private interests of b because b is using you as a vehicle to manage his finances you are like the entity in leon beeghly v commissioner because you made investments that had a purpose to benefit b for example e you made disbursements to g as investments however your funds disbursed to g ended up in part being paid to b through j furthermore your transfer of assets to g constitutes a transfer of your financial resources for b’s use although you stated that the investments and loans to g were to earn a source of funding for g to own real_estate your disbursements to h were also made to benefit b and can be characterized as inurement initially you indicated your distribution to d was a secured investment in h you subsequently admitted that this was a loan and b had signed the mortgage as the manager of h you also confirmed that h was managed and also explained that the collateral was in the company h disbursement to h through d was a direct benefit to b because b managed h and is the sole owner of h higher rate of return they also served as a in this situation your owned by b you moreover your funds are being used to further the private interests of g j disbursements of funds you made although profitable to you and at rates that are reasonable nonetheless promote the interests of g h j k and is a benefit to b an insider although the investments and loans may be a benefit to you and in some instances are a better rate of return than other investments this does not overcome that your funds are used to further the private interests of entities that are controlled or connected with your trustee b k and h the you are like the organization in best lock corporation v commissioner because you are providing a private source of credit to b and his various businesses and business partners for example you have provided investments to g which only one third was evidenced by the assumption of notes you provided you also made a b dollar disbursement to d that was a loan letter cg catalog number 47630w to h an llc owned by b you have also made other unsecured loans to b’s business associates like the organization in the court case you are promoting private rather than charitable purposes you are similar to better business bureau v united siates although you may have some charitable purposes the presence of the non-exempt purposes of operating for the private interests of b and his business associates precludes exemption you have not met the requirements of revenue_procedure because you did not provide information we asked for after repeated requests for example issue and 20_- distributions you did not explain why you did not you were asked to provide distributions that j made to b since your inception however you only provided provide the information for the prior years the assignment of note documents from were not dated as relating to their execution but they were notarized in november andjune20 you did not explain why the dates of the assignments were notarized after funds were initially paid to g or why these two assignments were notarized more than two and a half years apart you did not explain why only was allocated in each assignment of note and not the full interest in the recorded mortgages you did not explain why the subsequent disbursements were made more than two years before the second assignment of note or you are similar to bubbling well church of universal love inc v commissioner you have not provided an open candid disclosure of facts you have given answers to our inquiries that were vague contradicting inconsistent and uninformative you were asked to describe various details of your investments and loans but you did not provide all of the requested information for example e you described your disbursement to d initially as a secured investment you later admitted that it was a loan to h an llc owned by b moreover the security for this loan was h the llc itself although you described h’s basis for value as the secured equity in the real_estate of h you did not provide any further details regarding this equity or that it was sufficient collateral you were asked to describe k’s business but did not provide an answer concerning the loan to individual e you were asked to provide loan documents for this loan and to describe the loan’s purpose the loan’s collateral and how e was connected to you and to b although you did not provide all the information requested you did write e was a business_associate of b you are similar to the organization in national association of american churches you have not responded to questions completely and consistently moreover we asked the same questions multiple times and continually received incomplete and inconsistent details regarding your operations letter cg catalog number 47630w you are like the organization in peoples prize v commissioner because you have only provided generalizations and inconsistencies to our repeated requests therefore like this organization you have failed to establish exemption you are similar to the organization in new dynamics foundation v united_states because you have not met the burden of establishing that you meet the statutory requirement under sec_501 of the irc you continually failed to fully and consistently respond to several of our questions moreover your case was closed twice due to your failure to timely respond applicant’s position included with your answers to the additional information we requested were statements that you provide support to charitable organizations providing charitable and educational_services to poor and needy individuals in response to our claim that you have been unwilling to provide information you wrote that you believe that you have taken all measures to provide us with all the information that has been requested in a professional and diligent manner additionally you wrote that you were answering questions to the best of your ability irs response to applicant's position you failed to provide any additional information from which it can be concluded that you are primarily organized and operated in accordance with sec_501 although you state that you have answered questions to the best of your ability as in the court case united_states v wells fargo bank you must prove unambiguously that you qualify for tax exemption furthermore similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove that you are not operating for the benefit of your b his businesses and his business associates conclusion based on the information submitted you are not organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 of the regulations you are operated for the private benefit of b an insider and your founder and trustee you have made distributions that ultimately flow to b these distributions are prohibited inurement other investments and loans to entities that are controlled by b constitute more than an insubstantial nonexempt purpose in addition to being prohibited inurement you lack adequate control and discretion for the all of the disbursements you made and this shows that you are not operating within the requirements of code sec_501 c you further private interests not public interests you further commercial and business interests which constitute more than an insubstantial nonexempt purpose you have supplied inadequate evidence to show all disbursements are reasonable you have not met the requirement for open candid disclosure of facts you have not met your burden of establishing you are qualified for exemption accordingly you do not qualify for exemption as an organization described in code sec_501 letter cg catalog number 47630w right to file a protest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice_before_the_irs may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination ietter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
